DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 10/19/2021, in which, claims 1-20, are pending. Claims 1 and 14 are independent. Claims 2-13 and 15-20, are dependent.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 ae allowed.
Applicant’s invention filed on 10/19/2021, has been carefully and thoroughly Examined. Upon further review and search, main Claim 1, are considered allowable since when reading the claims in light of the specification, none of the references searched and of record alone or in combination disclose or suggest the combination of limitations specified in independent claims 1 and 14.
Specifically, referring to claim 1, “a computer-implemented method of converting physical text from an aviation logbook to a digital format using a mobile device through an application interface, the method comprising: scanning physical text in a logbook to obtain a digital image; and digitizing the physical text from the digital image based at least in part on a character recognition technique, wherein digitizing the physical text comprises: assigning a first set of columns and rows to first types of data in order to import text from the digital image, assigning a second set of columns and rows to second types of data in order to export text to a digital format, calculating one or more formulas based on column context, notifying a user of an error based at least in part on comparing the one or more formulas with a column of the first set of columns, flagging a portion of the text of the digital format, and generating an electronic logbook based at least in part on digitizing the physical text”.
Claim 1, contain a subject matter allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art which teaches, as recited in main claim 1 
Further, the prior arts of record don’t disclose or suggest the features of claims 1. There exists no motivation in the prior art to combine teachings to disclose the limitations of main claim 1.
Main Claim 14, contains the same language resulting in indication of allowable subject matter as claim 1. Therefore. the reasons for indicating allowable subject matter of claim 14 are the same as claim 1, above.
For at least the above reasons, the prior arts of the record don’t teach or suggest the combination features of claims 1 and 14. 
Claims 2-13, and 13-20, which depend from main claims 1, and 14 are patent-ably distinct from the prior arts by virtue of their dependency and further in view of the additional features recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677